Citation Nr: 0925558	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-07 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected right knee disability prior to 
November 10, 2004 and a disability rating in excess of 40 
percent from November 10, 2004, forward.

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected left knee disability prior to 
September 10, 2008 and a disability rating in excess of 40 
percent from September 10, 2008, forward.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected lumbar spine disability prior 
to September 10, 2008 and a disability rating in excess of 20 
percent from September 10, 2008, forward.

4.  Entitlement to a compensable disability rating for 
service-connected right hip strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The Board remanded the appeal in June 
2008.  The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review of the issues decided herein.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The issue of entitlement to an increased rating for service-
connected lumbar spine disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 10, 2004, the Veteran's right knee 
disability was manifested by frequent episodes of locking, 
pain and effusion into the joint; compensable limitation of 
motion was not shown.   

2  From November 10, 2004, the Veteran's right knee 
disability has been manifested by limitation of extension to 
30 degrees.

3.  From September 10, 2008, forward, the Veteran's right 
knee disability has been manifested by severe instability and 
limitation of extension to 30 degrees.  

4.  Prior to September 10, 2008, the Veteran's left knee 
disability has been manifested by moderate instability.  

5.  Prior to September 10, 2008, there is no evidence that 
the Veteran's right hip results in flexion limited to 45 
degrees, limitation of abduction of the thigh resulting in 
inability to cross legs or toe-out more than 15 degrees of 
the affected leg, favorable ankylosis, or malunion of the 
right femur with slight disability of the hip.

6.  From September 10, 2008, forward, the Veteran's right hip 
disability is manifested limitation of extension to 5 
degrees.  


CONCLUSIONS OF LAW

1.  Prior to November 10, 2004, a rating in excess of 20 
percent for service-connected right knee disability, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257, 5258 (2008).

2.  From November 10, 2004, forward, the criteria for a 
rating in excess of 40 percent for limitation of extension of 
the service-connected right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (2008).

3.  From September 10, 2008, forward, the criteria for a 
separate 30 percent disability rating for service-connected 
right knee disability have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2008).


4.  Prior to September 10, 2008, a rating in excess of 20 
percent for service-connected left knee disability, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2008).

5.  From September 10, 2008, forward, the criteria for a 
separate 30 percent disability rating for service-connected 
left knee disability have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2008).

6.  From September 10, 2008, forward, the criteria for a 
rating in excess of 40 percent for limitation of extension of 
the service-connected left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5261 (2008).

7.  Prior to September 10, 2008, the criteria for assigning a 
compensable disability evaluation for right hip strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5299-5252 (2008).

8.  From September 10, 2008, forward, the criteria for a 10 
percent disability evaluation for right hip strain have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5299-5252 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Under 38 C.F.R. § 4.40, functional loss may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior on motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  Under 38 C.F.R. 
§ 4.45, factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

A.  Knees

The medical evidence of record shows that the Veteran 
received VA medical treatment during the appellate period for 
his service-connected disabilities of the knees.  In October 
2003, a joint examination showed mild effusion in the right 
knee.  Braces were worn on both knees.  During January 2004 
treatment, the Veteran had free range of movement and used 
braces on both knees.  X-rays of the knees showed minimal 
degenerative changes of the left knee and mild to moderate 
degenerative changes of the right knee.  The Veteran was 
diagnosed as having osteoarthritis.  The March 2005 treatment 
record stated that the Veteran was status-post arthroscopic 
surgery of both knees and total knee replacement was being 
delayed until age 55.  In February 2006, the Veteran's knees 
were found to be deformed due to degenerative joint disease 
in both knees.  In March 2006, the Veteran reported having 
swelling and throbbing in the left knee, which occasionally 
locked and caused him to fall.  

The Veteran was afforded two VA examinations in connection 
with his claims for an increased rating for both knees.  In 
November 2004, the Veteran was afforded a VA examination.  
Physical examination revealed that the Veteran walked with a 
cane and had braces on both knees.  It was noted that the 
Veteran was not able to perform most of the required testing 
during the examination due to pain, including McMurray's 
sign.  Examination of both knees revealed generalized 
tenderness, well-healed surgical scars, and no swelling.  
Anterior and posterior cruciate and medial and collateral 
ligaments were intact.  The patella of only the right knee 
was tender to touch and pressure.  Range of motion of the 
right knee was 30 degrees to 60 degrees and range of motion 
of the left knee was 0 degrees to 90 degrees.  The Veteran 
reported that it was too painful to go beyond these 
movements.  X-rays revealed mild to moderate degenerative 
changes in both knees, greater on the right side.  

During the September 2008 VA examination, the Veteran 
complained of having difficulty ambulating.  He wore braces 
on both knees, which were locked into extension, and used a 
cane to walk.  He had undergone five arthroscopies on his 
right knee and was told that he was a candidate for total 
knee replacement.  The Veteran fell upwards of once a week, 
from which he could not get up.  Physical examination 
revealed no warmth, synovial swelling, popliteal swelling or 
effusion in either knee.  The Veteran had ligament 
instability in both knees.  There was no rotary instability 
or Drawer Test bilaterally, but there was positive McMurray's 
sign in both knees.  With three repetitions of active, 
passive, and repetitive range of motion movements, flexion 
was 90 degrees and extension was 30 degrees, bilaterally.  
All movement was noted to have increased pain, fatigue, 
weakness, lack of endurance, and incoordination on repetitive 
use.  The examiner commented that the Veteran had severe 
instability in both his knees, greater on the right than on 
the left.  

Lay statements, including statements from the Veteran, his 
wife, and representative, assert that the Veteran fell a lot 
due to his knee disability and that he wore braces on his 
knees to control his instability.

Right knee

In November 1978, the Veteran was granted service connection 
for right lateral meniscectomy and was assigned a 10 percent 
disability rating under Diagnostic Code 5259 for removal of 
semilunar cartilage, effective April 22, 1978.  In August 
1991, the Veteran was granted a temporary total disability 
rating from July 1, 1991 until September 1, 1991.  In October 
1993, the Veteran's 10 percent disability rating was 
continued under Diagnostic Code 5010-5259.  In the September 
1995 and November 1995 rating decisions, the RO confirmed and 
continued the Veteran's 10 percent disability rating.  In 
August 1998, the RO granted an increased disability rating of 
20 percent for the Veteran's right knee disability under 
Diagnostic Code 5258 for dislocated semilunar cartilage, with 
frequent episodes of locking, pain and effusion, effective 
March 5, 1993, which was continued in the April 1999 rating 
decision.  In May 2004, the Board denied an increased rating 
in excess of 20 percent for the Veteran's right knee 
disability.  In February 2009, the RO granted a 40 percent 
disability rating under Diagnostic Code 5258, effective 
November 10, 2004.

During the appellate period, the Veteran has been assigned a 
20 percent disability rating prior to November 10, 2004, and 
a 40 percent disability rating from November 10, 2004, 
forward.  

As shown above, the Veteran's right knee disability has been 
rated under Diagnostic Code 5258 during the entire appellate 
period.  Diagnostic Code 5258 assigns a disability rating of 
20 percent for a dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  
Although the October 2003 VA treatment record shows that the 
Veteran had mild effusion in the right knee and he reported 
locking during March 2006 treatment, the record does not show 
that he has a dislocated semilunar cartilage.  Past medical 
records show a September 1998 VA surgical record with a 
preoperative diagnosis of internal derangement of the right 
knee.  During the arthroscopy, however, no actual derangement 
was found and the Veteran was diagnosed with a postoperative 
diagnosis of osteoarthritic changes with fragmentation of the 
cartilage along the raphe and trochlear in the 
patellofermoral joint.  Since that time, the medical evidence 
is silent for any indication of cartilage dislocation of the 
right knee.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under 
the limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  Separate 
compensable ratings may be assigned when limitation of knee 
motion is compensable or (under Diagnostic Code 5003 or 5010) 
when there is X-ray evidence of arthritis together with a 
finding of painful motion.

The medical evidence of record does show that the Veteran's 
symptoms concerning the right knee include instability and 
limitation of motion.  Therefore, it is appropriate to rate 
the Veteran's right knee disability under Diagnostic Codes 
5257, 5260, and 5261.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).

Regarding instability of the right knee, the Board finds that 
a disability rating in excess of 20 percent is not warranted 
prior to November 10, 2004.  The medical evidence during this 
period indicates that the Veteran had instability as he wore 
braces on both knees, which was to control his instability 
according to the lay evidence of record; however, the 20 
percent rating assigned under Diagnostic Code 5258 (the 
maximum under that Code) contemplates frequent episodes of 
locking, pain, and effusion into the joint such as that 
complained of by the Veteran.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6. 

Although the Veteran wore a brace on his right knee and later 
began using a cane, the record does not contain objective 
medical evidence of severe instability or subluxation in the 
right knee prior to September 2008 such that a separate 
rating for instability is warranted.  Medical treatment 
records did not report any instability of the right knee.  
While the November 2004 examination report stated that the 
Veteran was unable to perform any testing due to pain, 
including McMurray's test, the examiner noted that all 
ligaments were intact.  Therefore, the record lacks 
sufficient medical evidence on which to assign a separate 
rating under Diagnostic Code 5257 prior to September 2008.  

Regarding the period from September 10, 2008, forward, the 
Board finds that a separate rating of 30 percent is warranted 
for instability of the right knee.  During the September 2008 
VA examination, the Veteran reportedly fell upwards of once 
per week due to instability of the knees and had a positive 
McMurray's test.  In addition, the VA examiner characterized 
the Veteran's instability as severe.  30 percent is the 
maximum rating available under Diagnostic Code 5257.  
Furthermore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
not for application because Diagnostic Code 5257 is not 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

The Board now turns to rating the Veteran's limitation of 
motion of the right knee.  The diagnostic codes that focus on 
limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.  Normal range of motion of the knee is to zero 
degrees extension and to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent 
rating will be assigned for limitation of flexion of the leg 
to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees; and a 30 
percent rating will be assigned for limitation of flexion of 
the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

During January 2004 VA treatment, the Veteran was diagnosed 
as having mild to moderate degenerative changes of the right 
knee.  The medical evidence of record, however, did not show 
that the Veteran had compensable limitation of motion until 
the November 2004 VA examination.  At that time, the 
Veteran's right knee range of motion was 30 degrees extension 
and 60 degrees flexion.  During the September 2008 VA 
examination, the Veteran's range of motion of the right knee 
was 30 degrees extension and 90 degrees flexion.  Considering 
the diagnostic codes concerning range of motion, a 40 percent 
disability rating is warranted for extension limited to 30 
degrees.  Therefore, the Board finds that the rating of 40 
percent is November 10, 2004, forward is warranted under 
Diagnostic Code 5261.  A separate rating for limitation of 
flexion, however, is not for application because the evidence 
does not show any compensable limitation of flexion under 
Diagnostic Code 5260.  At worst, the Veteran's flexion was 
only limited to 60 degrees during the appellate period.  See 
VAOPGCPREC 9-2004.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. at 206.  The Veteran has complained of pain, which has 
been substantiated by medical professionals when he has been 
examined.  The medical evidence, however, does not 
demonstrate additional limitations warranting a higher 
rating.  The November 2004 examiner did not report any 
additional limitations due to weakness, fatigability, or 
pain.  In addition, the Board notes that the range of motion 
noted during the September 2008 VA examination considered any 
additional limitation of movement due to pain with repetitive 
use.  In other words, application of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not provide a basis for a higher rating for the 
Veteran's right knee disability.

In sum, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for the right knee prior to November 10, 2004, and in 
excess of 40 percent since November 10, 2004; however, a 
separate rating of 30 percent for instability is warranted, 
effective from September 10, 2008.  

The Board must consider the limit set forth in the amputation 
rule.  38 C.F.R. § 4.68.  According to this rule, the 
combined rating for a disability shall not exceed the rating 
for the amputation at the elected level, if amputation was to 
be performed.  Under Diagnostic Code 5161, amputation in the 
upper third of the leg, one third of the distance from 
perineum to the knee joint warrants an 80 percent evaluation.  
Under Diagnostic Codes 5162-5164, amputation above the knee 
warrants a 60 percent evaluation.  

Effective September 10, 2008, the Veteran's combined 
disability evaluation for his right knee (30 percent for 
instability and 40 percent for limitation of motion) is 60 
percent.  This is the same level disability rating as a 60 
percent rating for a hypothetical amputation above the knee.  
Therefore, the increased evaluation does not violate the 
amputation rule.  38 C.F.R. §§ 4.25, 4.68.  

Left knee

In August 2003, the Veteran was granted service connection 
for post operative tear of the medial meniscus and 
degenerative changes for the left knee under Diagnostic Code 
5257.  He was assigned a 10 percent disability rating 
effective from September 10, 2002, a 100 percent temporary 
rating effective from January 29, 2003, and a 10 percent 
rating effective from April 1, 2003.  In October 2003, the RO 
granted an increased disability rating of 20 percent for the 
Veteran's left knee disability under Diagnostic Code 5257 
effective from September 20, 2002, a 100 percent temporary 
rating effective from January 29, 2003, and a 20 percent 
rating effective from April 1, 2003.  During the December 
2004 rating on appeal, the RO continued the disability 
ratings assigned in the October 2003 rating decision.  In 
February 2009, the RO granted a 40 percent disability rating 
under Diagnostic Code 5257, effective September 10, 2008.

During the appellate period, the Veteran has been assigned a 
20 percent disability rating prior to September 10, 2008, and 
a 40 percent disability rating from September 10, 2008, 
forward, under Diagnostic Code 5257. 

While the RO was correct in considering the Veteran's 
instability, the maximum rating under Diagnostic Code 5257 is 
30 percent for severe instability.  The medical evidence 
considered in the February 2009 rating decision clearly shows 
that the 40 percent rating was assigned for limitation of 
extension.  Therefore, the applicable diagnostic code for the 
40 percent rating assigned effective September 10, 2008, is 
Diagnostic Code 5261.  The Board has considered Diagnostic 
Codes 5257 and 5261 in the decision below.  See Butts, 5 Vet. 
App. at 532.

Regarding instability of the left knee, the Board finds that 
a disability rating in excess of 20 percent is not warranted 
prior to September 10, 2008.  The medical evidence during 
this period indicate that the Veteran had instability as he 
wore braces on both knees, which was to control his 
instability according to the lay evidence of record.  In 
order to receive a rating in excess of 20 percent under 
Diagnostic Code 5257, the Veteran must have severe recurrent 
subluxation or lateral instability.  Although the Veteran 
wore a brace on his left knee and later began using a cane, 
the record does not contain objective medical evidence of 
severe instability or subluxation in the left knee prior to 
September 2008.  Medical treatment records did not report any 
instability of the left knee.  Furthermore, the November 2004 
examination report stated that the Veteran was unable to 
perform any testing due to pain, including McMurray's test; 
all ligaments were intact.  Therefore, the record lacks 
sufficient medical evidence on which to base a higher rating 
under Diagnostic Code 5257 prior to September 2008.  
Furthermore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
not for application because Diagnostic Code 5257 is not 
predicated on limitation of motion.  See Johnson, 9 Vet. App. 
7.

Regarding the period from September 10, 2008, forward, the 
Board finds that a separate rating of 30 percent is warranted 
for instability of the left knee.  During the September 2008 
VA examination, the Veteran reportedly fell upwards of once 
per week due to instability of the knees and had a positive 
McMurray's test.  In addition, the VA examiner characterized 
the Veteran's instability as severe.  Therefore, the evidence 
from September 2008 supports assignment of a separate rating 
of 30 percent due to instability.  As noted above, 30 percent 
is the maximum rating available under Diagnostic Code 5257.  

The Board now turns to rating the Veteran's limitation of 
motion of the left knee.  During January 2004 VA treatment, 
the Veteran was diagnosed as having minimal degenerative 
changes of the left knee.  The medical evidence of record, 
however, did not show that the Veteran had compensable 
limitation of motion until the September 2008 VA examination.  
At that time, the Veteran's left knee range of motion was 30 
degrees extension and 90 degrees flexion.  According to the 
diagnostic codes concerning range of motion, a 40 percent 
disability rating is warranted for extension limited to 30 
degrees.  As noted above, the currently assigned 40 percent 
rating is warranted from September 10, 2008, forward.  A 
separate rating for limitation of flexion, however, is not 
for application because the evidence does not show any 
compensable limitation of flexion under Diagnostic Code 5260.  
At worst, the Veteran's flexion was only limited to 90 
degrees during the appellate period.  See VAOPGCPREC 9-2004.

The Veteran has complained of pain, which has been 
substantiated by medical professionals when he has been 
examined.  The medical evidence, however, does not 
demonstrate additional limitations warranting a higher 
rating.  The November 2004 examiner did not report any 
addition limitations due to weakness, fatigability, or pain.  
In addition, the Board notes that the range of motion noted 
during the September 2008 VA examination considered any 
additional limitation of movement due to pain with repetitive 
use.  Thus, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide a basis for a higher rating for the Veteran's 
left knee disability.

In sum, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for right knee instability under Diagnostic Code 5257 
prior to September 10, 2008, and a rating greater than 40 
percent from September 10, 2008, forward, for limitation of 
extension; however, a separate rating of 30 percent for 
instability is warranted, effective from September 10, 2008.  

Effective September 10, 2008, the Veteran's combined 
disability evaluation for his left knee (30 percent for 
instability and 40 percent for limitation of motion) is 60 
percent.  This is the same level disability rating as a 60 
percent rating for a hypothetical amputation above the knee.  
Therefore, the increased evaluation does not violate the 
amputation rule.  38 C.F.R. §§ 4.25, 4.68.  

B.  Right hip

In October 1993, the Veteran was granted service connection 
for a right hip condition under Diagnostic Codes 5299-5252 
and was assigned a noncompensable rating.  Subsequent rating 
decisions, including the rating decision on appeal, 
continually assigned a noncompensable rating under Diagnostic 
Codes 5299-5252 for the Veteran's right hip disability.  See 
rating decisions November 1995, August 1998, and December 
2004.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number is "built up" with the first two 
digits being selected from that part of the schedule most 
closely identifying the part, and the last two digits being 
"99" for an unlisted condition.  Id.  The Veteran's 
disability was rated by analogy under Code 5252 for 
limitation of flexion of the thigh.  Under this code, a 10 
percent disability rating for limitation of flexion of the 
thigh requires flexion to be limited to 45 degrees.  A 20 
percent disability rating requires flexion to be limited to 
30 degrees.  A 30 percent rating requires flexion to be 
limited to 20 degrees.  The maximum 40 percent rating 
requires flexion to be limited to 10 degrees.  38 C.F.R. § 
4.71, Diagnostic Code 5252.  

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the hip is from zero (0) degrees to 125 degrees 
and normal hip abduction is from zero (0) to 45 degrees.

Considering the evidence of record, the Board finds that the 
criteria to support a higher disability evaluation for right 
hip disability have not been demonstrated.  There is no 
evidence that the Veteran's right hip disability has resulted 
in limitation of flexion to 45 degrees.  During VA medical 
treatment, the Veteran did not exhibit any limitation of 
motion of the right hip or thigh during the entire appellate 
period.  During a VA examination in September 2008, the 
Veteran complained of right hip pain with weakness, 
stiffness, swelling, and locking.  Physical examination of 
the right hip revealed with three repetitions of active, 
passive, and repetitive range of motion movements, flexion 
was 100 degrees, extension was 5 degrees, adduction was 10 
degrees, abduction was 10 degrees, external rotation was 30 
degrees, and internal rotation was 25 degrees.  All movement 
was noted to have increased pain on repetitive use.  As the 
Veteran's flexion of the thigh was only limited to 100 
degrees, a compensable rating under Diagnostic Codes 5252 is 
not warranted.  

The Board does find, however, that a compensable disability 
rating is warranted due to limitation of extension under 
Diagnostic Code 5251 from September 10, 2008.  Diagnostic 
Code 5251 provides only for a 10 percent rating for 
limitation of extension of the thigh to 5 percent.  38 C.F.R. 
§ 4.31.  As shown above, the Veteran's extension was limited 
to 5 degrees.  As such, a rating of 10 percent is warranted 
for the Veteran's service-connected hip disability.

The Board notes that the range of motion noted during the 
September 2008 VA examination considered any additional 
limitation of movement due to pain with repetitive use.  In 
other words, application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide a basis for a compensable rating for the 
Veteran's right hip disability.

The Board has considered other diagnostic codes relating to 
the hip and thigh.  Diagnostic Code 5250 is not for 
application since the evidence does not show ankylosis of the 
right hip.  Indeed, as discussed above, the Veteran clearly 
retains an active range of motion of the right hip.  In 
addition, a higher rating is not warranted under Diagnostic 
Code 5253 as the Veteran does not have limitation of 
abduction beyond 10 degrees.  Lastly, application of 
Diagnostic Code 5255 would not be appropriate because there 
is no evidence that the Veteran's right hip disability has 
resulted in malunion of the right femur with moderate 
disability of the hip.

The Veteran's lay statements as to the frequency and severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the Veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  

In sum, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for the 
Veteran's right hip disability prior to September 10, 2008; 
however, a rating of 10 percent for limitation of extension 
is warranted, effective from September 10, 2008.  

Extraschedular considerations

An extraschedular rating is warranted under 38 C.F.R. § 
3.321(b)(1)if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In correspondence of record 
and during the September 2008 VA examination, the Veteran 
reported that he had been unable to work due to his service-
connected disabilities.  Therefore, Board must adjudicate the 
issue of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the claimant's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
disabilities.  The competent medical evidence of record shows 
that both knees are primarily manifested by instability, 
pain, tenderness and limitation of motion and the right hip 
is manifested by pain and limitation of motion.  Many of the 
applicable diagnostic codes used to rate the Veteran's 
disabilities provide for ratings based on limitation of 
motion and instability.  The effects of pain and functional 
impairment have been taken into account and are considered in 
applying the relevant criteria in the rating schedule.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The 
effects of the Veteran's disabilities have been fully 
considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary 
at this time. 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice in accordance with Vazquez-Flores was sent in 
June 2008 and the claim was readjudicated in a February 2009 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran 
examinations, and obtained medical opinions as to the 
etiology and severity of his disability.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  


VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Prior to November 10, 2004, entitlement to a rating in excess 
of 20 percent for service-connected right knee disability is 
denied.

From September 10, 2008, forward, entitlement to a separate 
30 percent disability rating, but not more, for service-
connected right knee instability is granted subject to the 
regulations for payment of monetary benefits.

From November 10, 2004, forward, entitlement to a rating in 
excess of 40 percent for limitation of extension of the 
service-connected right knee disability is denied.

Prior to September 10, 2008, entitlement to a disability 
rating in excess of 20 percent for service-connected left 
knee disability is denied.  

From September 10, 2008, forward, entitlement to a separate 
30 percent disability rating, but not more, for service-
connected left knee instability is granted subject to the 
regulations for payment of monetary benefits. 

From September 10, 2008, forward, entitlement to a rating in 
excess of 40 percent for limitation of extension of the 
service-connected left knee disability is denied.

Prior to September 10, 2008, entitlement to a compensable 
disability rating for service-connected right hip strain is 
denied.

From September 10, 2008, forward, entitlement to a 10 percent 
disability rating, but not more, for service-connected right 
hip strain is granted subject to the regulations for payment 
of monetary benefits.


REMAND

Following a careful review of the record, the Board finds 
that a neurological examination is necessary for the 
Veteran's claim for an increased rating for his service-
connected lumbar spine disability.  During VA treatment for 
his back in August 2004, the Veteran complained of having 
pain radiating down his legs.  During the September 2008 VA 
examination, the Veteran complained of pain radiating into 
his upper and lower extremities, bilaterally.  The Veteran 
was found to have positive straight leg raise tests 
bilaterally and tenderness in the lower paraspinal level at 
L5-S1 bilaterally.  The Veteran clearly has manifestations of 
neurological abnormalities associated with his service-
connected lumbar back disability.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, may be rated 
separately, under an appropriate diagnostic code.  Although 
the Veteran shows neurological abnormalities, the medical 
evidence of record does not specify which nerves were 
affected for which a separate rating may be assigned.  Such 
findings are necessary for a determination on the merits of 
the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 
5103A(d).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA 
neurologic examination to determine the 
severity of the neurological 
abnormalities associated with his 
service-connected lumbar spine 
disability.  The claims file must be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report. 

The examiner should identify any symptoms 
(including, but not limited to, any 
paresthesia or other neurological 
pathology in the Veteran's lower 
extremities, and/or any bowel or bladder 
impairment) due to disc syndrome and 
describe the nerve(s) affected, or 
seemingly affected, by nerve root 
compression.  The neurologist should note 
the total duration of any incapacitating 
episodes of disc syndrome in the lumbar 
spine.  (An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.)

2.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


